Citation Nr: 1646695	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  11-19 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to non-service-connected pension benefits.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The appellant had active military service from January 1974 to February 1974 and from April 1976 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  

The Board notes that the appellant initially requested a hearing before the Board in his July 2011 Substantive Appeal (VA Form 9).  However, he later withdrew this request in writing in a November 2011 communication.

In May 2014, this matter was last before the Board, at which time it was remanded for further development.  That development has been completed.  

Additional evidence was submitted after the May 2016 Supplemental Statement of the Case.  The evidence is not pertinent to the issue, as discussed fully below, and therefore the Board may proceed to adjudicate this claim without any prejudice to the Veteran.  See 38 C.F.R. §§ 19.31 , 20.1304 (2015).


FINDINGS OF FACT

The appellant did not serve on active duty for 90 days or more during a period of war. 


CONCLUSION OF LAW

The service requirements for eligibility for a VA nonservice- connected disability pension are not met.  38 U.S.C.A §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.203, 3.314 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015), are not applicable to the claim of entitlement to nonservice-connected disability pension benefits currently on appeal because this claim turns on a matter of law, and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Consequently, the Board is not required to address the RO's efforts to comply with the VCAA with respect to the issue here on appeal.  The relevant facts in this case are not in dispute.  

Under VA regulations, the payment of nonservice-connected pension benefits is provided to veterans who are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, but only where the veteran has the requisite active wartime service.  38 U.S.C.A. § 1521(a) (West 2014); 38 C.F.R. §§ 3.3, 3.314(b) (2015).

A veteran meets the service requirements of that section if he served in active military, naval or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j) (West 2014); 38 C.F.R. § 3.3(a)(3) (2015).

The term "period of war" means the Spanish-American War, the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  The Korean conflict is defined as the period of June 27, 1950, through January 31, 1955. 38 C.F.R. § 3.2(e) (2015).  The term "Vietnam era" means the following: (1) the period beginning on February 28, 1961, and ending on May 7, 1975, for veterans who served in the Republic of Vietnam during that period, and (2) the period beginning on August 5, 1964, and ending on May 7, 1975, in all other cases.  38 C.F.R. § 3.2(f) (2015).  The Persian Gulf War is defined as beginning August 2, 1990, through a date to be prescribed by Presidential proclamation or law.  38 C.F.R. § 3.2(i) (2015).

A DD Form 214 N reflects active duty service in the U.S. Navy from January 28, 1974, through February 15, 1974, for a total of 18 days service.  A DD Form 214 reflects active duty service in the U.S. Army National Guard from April 11, 1976, through May 17, 1976, for a total of 37 days.  

As the Board noted in its May 2014 remand, for purposes of establishing eligibility for a non-service-connected pension, VA is required to obtain a complete statement of service from the service department when it appears that the length of service requirement may not be met.  King v. Shinseki, 26 Vet. App. 484 (2014); 38 C.F.R. § 3.203(c).  Following the Board's remand, the PMC obtained an Official Statement of Service from the Service Department, showing active duty service in the U.S. Navy from January 28, 1974, through February 15, 1974, and the U.S Army National Guard from April 11, 1976, through May 17, 1976.  

The issue in the present case is whether the appellant had 90 days or more of service during a recognized period of war, thus qualifying him for nonservice-connected disability pension benefits.  The appellant's DD Form 214 N and DD Form 214 show a total of 18 days service during the Vietnam era.  The appellant's 37 days service in the U.S. Army National Guard in 1976 do not fall within a period of war.  The Service Department has confirmed the dates of active service.  Thus, although the appellant served during a period of war, particularly the Vietnam era, he did not serve for 90 days or more.  The Board is bound by the service records, and thus concludes that the appellant does not have recognized service that renders him eligible for nonservice-connected disability pension benefits.  See 38 C.F.R. § 3.203.  As the law pertaining to eligibility for the claimed benefits is dispositive of this issue, the appellant's claim must be denied because of the absence of legal merit or entitlement.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected pension disability benefits is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


